Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 1 of 8




                   EXHIBIT A
                                                                 Danielle Ruiz
Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 2 of 8




                                                                                             Candibar Boston
                                                                                                                           1 Share
                                                                                 rfJ Like        CJ Comment          i¢ Share
                                                                                    Write a comment ...
                                                                                            Like This Page December 12, 2014 · 0
Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 3 of 8




                    EXHIBIT B
                                                                 2/6/2020              D. Enc aka Fuiano on instagram: Artenuon!!! EnJoy this 4 day Weekend by comi11g to #CandiBa1Nigl1tclob #To11iglrt! Cove1 is $20 aMtle eoor $15 OR UsieWSB §llesfl1.
                                                                                                                                                                  Search                                                                0          Q
                                                                                                                                    Jessica Killings
Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 4 of 8




                                                                                                   SUNDl\YA1f\Y 24TH                                                                                         fulano6one7 • Follow
                                                                                                                                                                                                             Candibar Boston
                                                                                                       I N T E RN                 1.�   T I () N .A. L
                                                                                                AL_
                                                                                                                                                                                                             fulano6one7 Attention!!! Enjoy this 4
                                                                                                                                                                                                             day weekend by coming to
                                                                                                                                                                                                             #CandiBarNightclub #Tonight! Cover
                                                                                                                                                                                                             is $20 at the door $15 on the NSB
                                                                                                                                                                                                             guestlist. To get on the #NSBEvents
                                                                                                                                                                                                             guestlist simply text 857.869.3800
                                                                                                                                                                                                             ASAP!! #WeAreTheNightScene
                                                                                                                                                                                                             #WeAreBostonNightlife
                                                                                                                                                                                                             #WeAreTheBostonSocialScene
                                                                                                                                                                                                             #EnjoyYourlife #CandiBar
                                                                                                                                                                                                             #CandiBarBoston
                                                                                                                                                                                                             245w
                                                                                                                                                                                                   6 likes
                                                                                                                                                                                                   MAY 24, 2015
                                                                                               NO WORK NEXT DAY I LADIES $1 0 BEFORE 11 PM I DRESS TO IMPRESS IN Wl-llTE
                                                                                                275 TREi\10NT ST BOSTON IVIA                                                                      Add a comment. ..
                                                                 https://www.instagram.com/p/3FBdVyBqOn/                                                                                                                                                     1/2
Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 5 of 8




                   EXHIBIT C
                                                                   Tiffany Toth
Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 6 of 8




                                                                                            0          Candibar Boston
                                                                                           '-'•0,,..   Like This Page. Sepl.8mh�r 10, 2015 • 0
                                                                                           Back 2 School tomorrow Celebration with the
                                                                                           best Latin Fridays - also with Bachata Classes
                                                                                           start at 9:30pm -- info @gleniooliveira
                                                                                                rfj Like           C) Comment           i:::> Share
                                                                    DJRONSTA&
                                                                 ORGI TEfvFTATION
                                                                             CRAP&
                                                                               �o
                                                                              FORMORENFO
                                                                   G ENIO (617) 869-3930
                                                                      OPM
                                                                 2!6!2020              @stiloentertainment on lnstagram: '#Repost @hvrveyromero witlr @,epostapp.                                 t st. I'm roekin tfcie siEle room-alongside tbe._"
                                                                        @          q�                                                                               Search                                        0           Q
                                                                                                                                                 Tiffany Toth
Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 7 of 8




                                                                                                                                                                                        stiloentertainment • Follow
                                                                                                                                                                                        stiloentertainment #Repost
                                                                                                                                                                                        @hvrveyromero with @repostapp.
                                                                                                                                                                                        Tonight! Meet me at Candibar
                                                                                                                                                                                        Boston 275 Tremont st. I'm rocking
                                                                                                                                                                                        the side room alongside the homie
                                                                                                                                                                                        @djscrap617 playing top 40 music.
                                                                                                                                                                                        @djronsta and djgeorgietemptation
                                                                                                                                                                                        rocking the main room playing the
                                                                                                                                                                                        latest in Latin music. Hit up 617-970-
                                                                                                                                                                                        0127 for table reservations and guest
                                                                                                                                                                                        Ii st. #fusio nfridays#candiba rboston
                                                                                                                                                                                        229w
                                                                                                                                   SPECIAL PERFORMANCE BY HAZIEL
                                                                                                                                  .    DJRONSTA&
                                                                                                                                  GEORGI TEMPTATION
                                                                                                                                                         DJSCRAP&
                                                                                                                                                                             60 likes
                                                                                                                                                                             SEPTEMBER 11, 2015
                                                                                  ,l                                      ...,..... f)JHARVEY ROMERO
                                                                                                                        ""-    ,..._
                                                                                                                                                                             Add a comment...
                                                                                  ... hvrveyromero
                                                                 https://www.instagram.com/p/7gjHX5FBwM/                                                                                                                                               1/2
                                                                                                                       Tiffany Toth
Case 1:21-cv-10923-NMG Document 1-1 Filed 06/03/21 Page 8 of 8




                                                                                                                                           •       stiloentertainment • Follow
                                                                                                                                                      stiloentertainment #Repost
                                                                                                                                                      @hvrveyromero with @repostapp.
                                                                                                                                                      Tonight! Meet me at Candibar
                                                                                                                                                      Boston 275 Tremont st. I'm rocking
                                                                                                                                                      the side room alongside the homie
                                                                                                                                                      @djscrap617 playing top 40 music.
                                                                                                                                                      @djronsta and djgeorgietemptation
                                                                                                                                                      rocking the main room playing the
                                                                                                                                                      latest in Latin music. Hit up 617-970-
                                                                                                                                                      0127 for table reservations and guest
                                                                                                                                                      list. #fusionfridays#candibarboston
                                                                                                                                                      229w
                                                                                                           SPECIAL PERFORMANCE BY HAZIEL
                                                                                                                DJRONSTA&
                                                                                                           GEORGI TEMPTATION
                                                                                                                  DJ SCRAP&
                                                                                                                                           60 likes
                                                                                                                                           SEPTEMBER 11, 2015
                                                                                  ,l
                                                                                                           DJ HARVEY ROMERO                Add a comment...
                                                                          t.1- ,,. hvrveyromero
                                                                                                                                                                           ---       --    ---
                                                                 https://www.instagram.com/p/7gjHX5FBwM/                                                                                         1/245
